MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not be                                  Jun 10 2016, 8:32 am
regarded as precedent or cited before any                                  CLERK
court except for the purpose of establishing                           Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew D. Anglemeyer                                    Gregory F. Zoeller
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Johnny Edmonds,                                          June 10, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1510-CR-1669
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Shatrese M.
Appellee-Plaintiff.                                      Flowers, Judge
                                                         The Honorable David M. Seiter,
                                                         Commissioner
                                                         Trial Court Cause No.
                                                         49G20-1412-F3-56082



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1669| June 10, 2016            Page 1 of 6
                                         Statement of the Case
[1]   Johnny Edmonds appeals his convictions for possession of cocaine, as a Level 5

      felony, and possession of a narcotic drug, as a Level 5 felony, following a jury

      trial. He presents two issues for our review, which we consolidate and restate

      as whether the trial court abused its discretion when it admitted into evidence

      the contraband officers found during a search incident to his arrest.


[2]   We affirm.


                                   Facts and Procedural History
[3]   On December 20, 2014, at approximately 7:00 p.m., Indianapolis Metropolitan

      Police Department Officer John Walters and other officers responded to a

      report of an armed robbery in an alley near the 1000 block of Oxford Street.

      The officers found the victim, John Hancock, at a phone booth at a Citgo gas

      station approximately one mile from the location of the robbery. Hancock told

      the officers that the assailant was armed with a “silver and chrome pistol” and

      stole a personalized wallet,1 containing $360, as well as a cell phone. Tr. at 39.

      Hancock described the assailant as “a black male, early thirties, about six f[ee]t

      tall, medium build” with a “light complexion, gold tooth, [and] wearing a red

      and black Pelle Pelle coat.” Id. at 40. The coat had “the words ‘Pelle Pelle’




      1
          The stolen wallet had the name “John Hancock” embossed on it. Tr. at 40.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1669| June 10, 2016   Page 2 of 6
      written on the back,” and the assailant was also wearing a grey baseball hat,

      dark colored pants, and “tan and black shoes[.]” Id. at 41.


[4]   At approximately 7:30 p.m., Officer Walters and several other officers arrived

      at the 1000 block of Oxford Street and saw a black male, wearing a Pelle Pelle

      coat and otherwise matching the description of the robber given by Hancock,

      standing at a bus stop there. Officer Walters and other officers approached the

      man, later identified as Edmonds, from all sides, and the officers ordered him to

      take his hands out of his pockets. Edmonds did not immediately comply with

      the officers’ orders, and Officer Walters and Officer Robinett “made physical

      contact” with Edmonds, pulling his hands out of his pockets, placing his hands

      behind his back, and placing him in handcuffs. Id. at 94.


[5]   As soon as Edmonds was handcuffed, Officer Walters performed a pat-down

      search of Edmonds’ body and clothing for weapons.2 During that search,

      Officer Walters felt in a “front left jacket pocket . . . multiple objects . . .

      contained in plastic baggies” which, Officer Walters knew from his training and

      experience, “were indicative and sized like suspected narcotics[.]” Id. at 96.

      Officer Walters reached into that pocket and pulled out “a Subway cookie

      pouch . . . [with] an open top” containing “multiple baggies of a white

      substance and one baggie that contained some pills[.]” Id. at 97. A subsequent

      search of Edmonds’ person revealed another small baggie containing what was




      2
          After placing Edmonds in handcuffs, Officer Walters read Miranda rights to Edmonds.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1669| June 10, 2016       Page 3 of 6
      later found to be heroin, and officers found $401 in cash. Edmonds admitted to

      Officer Walters that the substances were heroin, cocaine, and Oxycodone pills,

      and he admitted that he was selling those drugs.


[6]   The State charged Edmonds with dealing cocaine, as a Level 3 felony; dealing a

      narcotic drug, as a Level 4 felony; possession of cocaine, as a Level 5 felony;

      and possession of a narcotic drug, as a Level 5 felony. Prior to trial, Edmonds

      moved to suppress the evidence officers found during the pat-down search, but

      the trial court denied that motion. At trial, a jury acquitted Edmonds of the

      Level 3 and Level 4 felony charges, but found him guilty of the Level 5 charges.

      The trial court entered judgment of conviction and sentence accordingly. This

      appeal ensued.


                                     Discussion and Decision
[7]   Edmonds contends that the trial court abused its discretion when it admitted

      into evidence at trial, over his objection, the heroin, cocaine, and Oxycodone

      pills officers recovered from his person during the pat-down search. In

      particular, Edmonds maintains that those items were seized during a search

      that “exceeded the scope” of a valid Terry stop in violation of his rights under

      the Fourth Amendment and Article 1, Section 11 of the Indiana Constitution.

      Appellant’s Br. at 10. However, we agree with the State that the encounter

      between the officers and Edmonds was not a Terry stop but a lawful arrest

      supported by probable cause. Accordingly, the search that revealed the

      contraband was a lawful search incident to arrest.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1669| June 10, 2016   Page 4 of 6
[8]   The trial court has discretionary power on the admission of evidence, and its

      decisions are reviewed only for an abuse of that discretion. Wilson v. State, 765

      N.E.2d 1265, 1270 (Ind. 2002). Here, Edmonds’ entire argument on appeal

      turns on his assumption that his detention was a Terry stop and that the ensuing

      search exceeded the scope of a Terry stop. But the undisputed evidence shows

      that, upon observing Edmonds at the bus stop, officers immediately surrounded

      him, seized him, and placed him in handcuffs. The officers then searched his

      person. We have previously held that the use of handcuffs alone can cause a

      reasonable person to feel that he is not free to leave, and that handcuffing

      restrains his freedom of movement to a degree associated with a formal arrest.

      Wright v. State, 766 N.E.2d 1223, 1230 (Ind. Ct. App. 2002). Thus, we agree

      with the State and hold that, on these facts, Edmonds was in custody at the

      time that Officer Walters searched him.3 Id.


[9]   Regardless, when probable cause exists to make an arrest, whether or not a

      suspect was formally placed under arrest at the time of a search incident to

      arrest will not invalidate the search. Bell v. State, 13 N.E.3d 543, 545 (Ind. Ct.

      App. 2014), trans. denied. Here, the officers had probable cause to arrest

      Edmonds based on Hancock’s allegation that a man fitting Edmonds’

      description and location was armed and had robbed him. See, e.g., Sears v. State,

      668 N.E.2d 662, 667 n.9 (Ind. 1996) (“The uncorroborated statements of a



      3
        Edmonds “does not dispute the officers in this situation were justified in conducting a Terry stop and
      search.” Appellant’s Br. at 10. Edmonds does not argue that the officers did not have probable cause to
      arrest him prior to the search.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1669| June 10, 2016               Page 5 of 6
       crime victim may furnish probable cause to obtain an arrest warrant and also

       provide the probable cause necessary for a warrantless arrest.”). And Edmonds

       does not contend that the search was not a lawful search incident to arrest. See

       id. at 667. Accordingly, the trial court did not abuse its discretion when it

       admitted into evidence the contraband officers found on Edmonds’ person.


[10]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1669| June 10, 2016   Page 6 of 6